Citation Nr: 0528771	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  99-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dorsolumbar 
paravertebral myositis.   
 
2.  Entitlement to service connection for a dysthymic 
disorder, claimed as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	M. E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1979 to October 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO rating decision 
which, in pertinent part, determined that new and material 
evidence had not been received to reopen a claim for service 
connection for dorsolumbar paravertebral myositis and denied 
service connection for a dysthymic disorder, claimed as 
secondary to a service-connected disability.  

In an April 2002 decision, the Board, in pertinent part, 
denied the veteran's claims.  The veteran then appealed that 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In January 2003, the parties (the veteran 
and the VA Secretary) filed a joint motion requesting the 
Court to vacate the Board decision on these issues and remand 
the issues to the Board.  A July 2003 Court order granted the 
motion.  

In October 2003, the Board remanded this appeal for further 
development.  In an October 2004 decision, the Board denied 
the veteran's claims.  

In October 2004, the veteran filed a motion to vacate the 
October 2004 Board decision.  In February 2005, the Board 
concluded that the October 2004 Board decision should be 
vacated.  However, the Board noted that in view of the appeal 
pending at the Court, the Board lacked jurisdiction to 
proceed with vacatur at that time.  

In March 2005, the VA Secretary filed a motion to vacate and 
remand the Board's October 2004 decision.  An April 2005 
Court order granted the motion.  The Board finds that the 
October 2004 Board decision on these issues has been vacated 
by the April 2005 Court Order.  Therefore, the appellant's 
motions for vacatur and reconsideration of that decision are 
moot.


REMAND

The veteran was last afforded a VA spine examination in 
February 2004.  The diagnosis was dorsolumbar paravertebral 
myositis.  The examiner noted that the veteran's claims 
folder and service medical records had been reviewed.  The 
examiner commented that it was his opinion that the veteran's 
dorsolumbar paravertebral myositis was not at least as likely 
as not incurred in or aggravated during service.  The 
examiner also remarked that the veteran's degenerative joint 
disease of the thoracic and lumbar spine, diagnosed by X-rays 
in 1984, was due to the natural progress of aging.  

A January 2004 VA psychiatric examination report related a 
diagnosis of a dysthymic disorder.  The examiner commented 
that after a review of the veteran's claims folder and 
performing a clinical history, it was his opinion that the 
veteran's dysthymic disorder was precipitated by the physical 
limitation and chronic pain produced by her chronic low back 
condition and that, therefore, such was etiologically related 
to dorsolumbar paravertebral myositis.  

A September 2005 private report from C. N. Bash, M.D., noted 
that he had reviewed the veteran's claims file.  Dr. Bash 
indicated that it was his opinion that the veteran suffered 
from degenerative disc disease as her primary problem and 
that she had been given other diagnoses in confusion over her 
primary diagnosis and also partly as secondary to conditions 
and manifestations of the degenerative disc disease.  Dr. 
Bash stated that it was his opinion that the veteran's 
service-induced degenerative disc disease was causing her 
other associated diagnoses including her most recent 
diagnosis of dorsolumbar paravertebral myositis.  Dr. Bash 
also commented that it was his opinion that the veteran's 
past/present back conditions of degenerative disc disease and 
associated problems of pain, spondylosis, myositis, and 
radiculopathy were caused by her service experience.  Dr. 
Bash stated that, therefore, it was his opinion that it was 
likely that the veteran's most recent diagnosis of 
dorsolumbar paravertebral myositis and associated 
radiculopathy was also likely caused by the physical regimen 
required of the veteran during her period of service.  

The Board observes that Dr. Bash also listed a number of 
reasons why he disagreed with the opinion provided by the VA 
examiner from the February 2004 VA spine examination.  

The Board notes that subsequent to the issuance of the 
February 2004 supplemental statement of the case, additional 
medical evidence (the September 2005 private report from Dr. 
Bash, noted above), was submitted directly to the Board.  The 
veteran has not submitted a waiver with regard to initial RO 
consideration of these records.  Thus, the case will also be 
returned to the RO to allow for initial consideration of the 
evidence and for a supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes having 
the VA examiner (who conducted the February 2004 VA spine 
examination) review the claims folder and provide an 
additional medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Make arrangements to have the claims 
folder forwarded to the examiner who 
conducted the February 2004 VA spine 
examination and have him review the record 
and indicate that such has been 
accomplished.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed back disability, 
including any relationship with the 
veteran's period of service from August 
1979 to October 1979.  The examiner should 
specifically comment on the September 2005 
report (and opinion) from Dr. Bash.  In 
the event that the original examiner is 
not available, the claims folder should be 
submitted to another VA examination for 
review and the requested medical opinion.  

2.  Thereafter, review the veteran's 
claims for service connection for 
dorsolumbar paravertebral myositis and for 
service connection for a dysthymic 
disorder, claimed as due to a service-
connected disability.  If the claims are 
denied, issue a supplemental statement of 
the case, which takes into account all 
evidence submitted since the last 
statement of the case (including evidence 
submitted directly to the Board), to the 
veteran and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


